Title: From Benjamin Franklin to Mary Stevenson, 9 October 1767
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Friday morning Oct. 9. 67
I write this Line just to acquaint our dear Polly, that I left her amiable Friend Miss Henckel well at Calais on Wednesday noon, waiting for good Weather to come over. She has been four Months at Spa. She enquir’d concerning Miss Stevenson’s Health and Welfare in the most tender and affectionate Manner; and will be disappointed in not finding you at Bromley. We got home well last Night. My respectful Compliments to Mrs. Tickell. I am, as ever, my dear Friend, Yours affectionately
B Franklin
